TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00439-CV


Peter D. Wagner, Appellant

v.

New Century Mortgage Corporation, Appellee




FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY 
NO. C-1-CV-07-006235, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		On August 2, 2007, appellant Peter D. Wagner filed his notice of appeal from the trial
court's judgment denying Wagner's appeal of the decision of the justice court in a forcible entry and
detainer action filed against Wagner by appellee New Century Mortgage Corporation.  On January
7, 2008, we informed Wagner that he must designate and pay for the clerk's and reporter's records,
or make satisfactory arrangements for payment, and advise this Court in writing that he had done so,
no later than January 18, 2008.  See Tex. R. App. P. 34.5(b)(2), 34.6(b)(1).  We further informed
Wagner that failure to do so would result in dismissal of his appeal for want of prosecution.  See
Tex. R. App. P. 37.3(b).  The deadline has passed, and we have not received a response from
Wagner.  We have received confirmation from the county clerk's office that Wagner has not paid
for the record.  Accordingly, we dismiss this appeal for want of prosecution. (1)


						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed for Want of Prosecution
Filed:   February 26, 2008
1.   In connection with this appeal, Wagner filed a "Motion to Stay Execution of Writ of
Possession/Vacate," and an "Amended Motion for Stay."  This Court overruled both motions. 
Subsequently, Wagner filed a "Second Motion for Stay for Fraud on the Court(s)," which raised
arguments similar to those made in his previous stay motions.  In light of our dismissal of Wagner's
appeal for want of prosecution, we dismiss this motion as moot.